NO. 07-07-0444-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  NOVEMBER 1, 2007

                         ______________________________


                               In re STEVEN D. EVANS,

                                                              Relator



                       _________________________________

                   On Original Proceeding for Writ of Mandamus
                       _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Pending before this court is the application of Steven D. Evans for a writ of

mandamus. Through it, he requests that we direct Judge John B. Board of the 181st

District Court of Potter County to act upon his request for DNA testing. The motion was

allegedly filed in March of 2007. We deny the application for the reasons which follow.

      Rules of procedure obligate one seeking mandamus relief to accompany his petition

with an appendix. TEX . R. APP. P. 52.3(j). The latter must include, among other things, a

certified or sworn copy of the document showing the matter complained of. In this case,

the document showing the matter complained of would be the motion for DNA testing.

However, it was not provided to the court. Nor did he verify by affidavit the factual
allegations in his petition. Such was and is also required by the Texas Rules of Appellate

Procedure. TEX . R. APP. P. 52.3. Similarly, the format of his application for writ does not

comport with other requirements of appellate rule 52. For instance, the application

contains no identity of the parties and counsel, table of contents, index of authorities,

statement of the case, or statement of the issues presented. Rule 52.3 requires one

seeking extraordinary relief, such as a writ of mandamus, to include those matters in his

petition. And, that Evans may be acting pro se does not relieve him of complying with the

rules of procedure. Holt v. F.F. Enters., 990 S.W.2d 756, 759 (Tex. App.–Amarillo 1998,

pet. denied).

       Accordingly, the application for writ of mandamus pending before this court is

denied.



                                                 Per Curiam




                                             2